RULE 576.1. ELECTRONIC FILING AND SERVICE OF LEGAL PAPERS.

(A) The president judge of a judicial district by local rule promulgated pursuant to Rule
105 and Rule of Judicial Administration 103 may authorize electronic filing of legal
papers with the clerk of courts in cases in the courts of common pleas and in the
Philadelphia Municipal Court through the statewide electronic filing system as provided
in this rule.

(B) Local Rule

      (1) The local rule required under this rule shall include the following provisions:

             (a) subject to the provisions in paragraph (B)(2), a statement that the
             electronic filing system is permissive and specify the legal papers subject
             to the rule, but in no case shall legal papers prohibited from being filed
             electronically by this rule be permitted to be filed electronically;

             (b) a provision for the procedures to ensure that any party who declines to
             participate in the system, or who is unable to electronically file or accept
             service of legal papers which were filed electronically, or who is otherwise
             unable to access the system, at a minimum, shall be able to file legal
             papers in a physical paper format and be served legal papers in a physical
             format which were electronically filed;

             (c) any additional provisions as the court may deem necessary to provide
             a full and complete procedure for the use of the system within the judicial
             district; and

             (d) a notation that the Administrative Office of Pennsylvania Courts and
             the judicial district have agreed upon an implementation plan for PACFile
             in the judicial district.

      (2) Any judicial district that authorized electronic filing for a period of two years
      thereafter may amend their local rule, subject to the requirements of Rule 105
      and Rule of Judicial Administration 103, to make participation in electronic filing
      mandatory.

(C) As used in this rule, the following words shall have the following meanings:

      “electronic filing,” the electronic submission of legal papers by means other than
      facsimile transmission and the acceptance of the document by the clerk of
      courts;
       “filing party,” an attorney, defendant, or other person who files a legal paper by
       means of electronic filing;

       “legal paper,” a pleading or other submission to the court, including motions,
       answers, notices, or other documents, of which filing is required or permitted,
       including orders, copies of exhibits, and attachments, but excluding

              (1) applications for search warrants,

              (2) applications for arrest warrants,

              (3) any grand jury materials, except the indicting grand jury indictment or
              the investigating grand jury presentment,

              (4) submissions filed ex parte as authorized by law, [and]

              (5) submissions filed or authorized to be filed under seal [;] , and

              (6) exhibits offered into evidence, whether or not admitted, in a court
              proceeding;

       “original document,” a legal paper filed electronically shall be deemed the original
       document, but copies of exhibits electronically filed do not constitute the original
       of the exhibit for evidentiary purposes; and

       “the system,” the PACFile electronic filing system, developed and administered
       by the Administrative Office of Pennsylvania Courts, is the exclusive system for
       electronic filing.

(D) Participation

       (1) The system shall permit attorneys and defendants proceeding without
       counsel to file electronically.

              (a) In order to participate in the system, an attorney shall establish an
              account in the system by procedures established by the Administrative
              Office of Pennsylvania Courts.

              (b) A defendant who is proceeding without counsel shall be permitted to
              utilize the system through an authorization process established by the
              Administrative Office of Pennsylvania Courts.



                                             2
       2) Establishment of an account by an attorney or authorization [by] of a
       defendant proceeding without counsel in the system, to the extent so
       authorized by the Administrative Office of Pennsylvania Courts pursuant to
       paragraph (D)(1), shall constitute consent to participate in electronic filing,
       including acceptance of service electronically of any document filed on the
       system in any judicial district that permits electronic filing.

       (3) An attorney or defendant participating in the system is permitted to file a legal
       paper either in an electronic format or in a physical paper format. Service upon
       an attorney or defendant participating in the system shall be done electronically.

(E) Filing

       (1) When a legal paper is to be electronically filed, it shall be submitted to the
       system at the Unified Judicial System web portal at http://ujsportal.pacourts.us, in
       accordance with this rule, any local rule adopted pursuant to this rule, and any
       filing instructions as may be otherwise provided at the web portal site.

       (2) Electronic filings may be submitted at any time, except during times of
       periodic maintenance. The electronic submission must be completed by 11:59:59
       p.m. EST/EDT to be considered filed that day.

       (3) The time and date on which a legal paper is submitted to the system shall be
       recorded by the system. The system shall provide an acknowledgement to the
       filing party that the legal paper has been submitted.

       (4) The time and date on which the legal paper is accepted by the clerk of courts
       office also shall be recorded by the system. The system shall provide an
       acknowledgement to the filing party that the legal paper has been accepted.

       (5) A legal paper shall be considered filed upon submission of the legal paper to
       the system and acceptance of the filing by the clerk of courts. If the clerk of
       courts determines that the requirements for filing have been met, the time and
       date of filing shall be the time and date that the legal paper was submitted to the
       system. If the clerk of courts finds that the requirements for filing are not met, the
       clerk may reject the filing.

       (6) A filing party shall be responsible for any delay, disruption, and interruption of
       the electronic signals and legibility of the document electronically filed, except
       when caused by the failure of the system's website.

       (7) The system shall attribute the filing of an electronic legal paper to the party
       whose account is used to log onto the system and file the legal paper.

                                              3
      (8) Legal papers shall be presented for filing in portable document format
      (“.pdf”).

      (9) All legal papers electronically filed shall be maintained and retained by the
      clerk of courts in an electronic format. Neither the clerk of courts nor the court is
      required to maintain in a physical paper format any legal paper filed electronically
      as provided in this rule.

      (10) Any legal paper submitted for filing to the clerk of courts in a physical paper
      format shall be accepted by the clerk of courts in that format and shall be
      retained by the clerk of courts as may be required by applicable rules of court
      and record retention policies. The clerk of courts shall convert such legal paper in
      a physical paper format to .pdf and add it to the system. However, those
      submissions that are excluded from the definition of “legal paper” under
      paragraph (C) shall not be converted and added to the system.

      (11) No legal paper that complies with the Pennsylvania Rules of Criminal
      Procedure shall be refused for filing by the clerk of courts or the electronic filing
      system based upon a requirement of a local rule or local administrative
      procedure or practice pertaining to the electronic filing of legal papers.

(F) Signature

      (1) Except as provided in paragraph (F)(3), an electronic signature of the filer as
      provided for in the system is permitted on electronic filings in the following form:
      /S/ John L. Doe.

      (2) The electronic filing of a motion or answer that includes an electronic
      signature constitutes a certification pursuant to Pa.R.Crim.P. 575 that the filing
      party or attorney has read the legal paper, that to the best of the filing party’s or
      attorney’s knowledge, information and belief there is good ground to support the
      motion or answer, and that it is not interposed for delay.

      (3) Any motion that, pursuant to Rule 575(A)(2)(g), avers facts not of record and
      requiring a sworn affidavit must be created in a physical paper form, have a
      physical signature placed on it, and then be converted into a .pdf before it may
      be electronically filed.

      (4) The original of a sworn or verified legal paper that is an electronic filing or is
      contained within an electronic filing shall be maintained by the electronic filer in
      either electronic or paper format and made available upon direction of the court
      or reasonable request of the signatory or opposing party.

                                             4
(G) The court by local rule shall provide for the maintenance by the clerk of courts of an
electronic file only, or of such electronic and physical paper format files as set forth in
the local rule. Those legal papers that are not permitted to be electronically filed
pursuant to paragraph (C) shall be maintained in a physical paper format only.

(H) Service

       (1) Upon the submission of a legal paper for electronic filing, the system shall
       provide an electronic notification to other parties and attorneys to the case who
       are participating in electronic filing that the legal paper has been submitted. This
       notification upon submission shall satisfy the service requirements of Rules
       114(B) and 576(B) on any attorney or party who has established a system
       account.

       (2) Upon the acceptance by the clerk of courts office of a legal paper for
       electronic filing, the system shall provide an electronic notification to other parties
       and attorneys to the case who are participating in electronic filing that the legal
       paper has been accepted.

       (3) Service of electronic filings on any attorney or party who has not established
       a UJS web portal account or who is unable to file or receive legal papers
       electronically or otherwise unable to access the system shall be made by the
       procedures provided under Rules 114(B) and 576(B).


              COMMENT: This rule, adopted in 2018, permits as a local
              practice the electronic filing of legal papers. This rule does
              not require the implementation of electronic filing by a local
              court. To provide a uniform system for electronic filing, the
              Administrative Office of Pennsylvania Courts has developed
              the PACFile electronic filing system. This is the only
              authorized system for electronic filing of legal documents in
              criminal court cases in the courts of common pleas and
              Philadelphia Municipal Court.

              Paragraph (B) requires that a judicial district that desires to
              participate in the electronic filing system must adopt a local
              rule to that effect. As part of the initial “opting into” electronic
              filing, this local rule must provide that participation is
              voluntary. Once a judicial district has allowed electronic
              filing for two years, participation may be made mandatory.
              Paragraph (B)(1)(b) requires that all judicial districts in which

                                               5
electronic filing is allowed must make accommodations for
those parties who are unable to participate. In no event shall
access to the court filing be precluded solely on the basis of
participation in the electronic filing system.

This rule is applicable to cases in courts of record. See Rule
103 for the definition of a “court.”

The UJS Portal contains other automated services beside
PACFile. There may be circumstances when an attorney,
who has registered as a user on another service of the UJS
Portal, may have an established account that would be
usable for PACFile. Any questions about the requirements
of registration or accessibility to PACFile should be referred
to the Administrative Office of Pennsylvania Courts.

The system permits a user to designate other users as
proxies on individual cases. These proxies all receive notice
of any filing in the case. It is anticipated that offices such as
those of a district attorney or public defender would be able
to establish general user accounts with particular attorneys
assigned and their supervisors or back-ups listed as proxies
in individual cases.

An attorney is responsible for the actions of other individuals
whom the attorney authorizes to use the attorney’s account.

The local rule required by this rule must conform to the
requirements of Rule 105 (Local Rules) and Rule of Judicial
Administration 103 (Procedures for Adoption, Filing, and
Publishing Rules).

A file in physical paper format is not required by this rule. If
the local rule requires a file in physical paper format, the
requirement may extend to all cases or only to certain
specified cases. For example, the court may require files in
physical paper format for cases listed for trial or scheduled
for argument while maintaining only electronic files for all
other cases.

Upon submission of the electronic filing of a legal paper, the
electronic filing system shall automatically send notice of the
filing to all parties who have agreed to service by electronic

                                6
transmission, see paragraph (D) [or whose e-mail address
is included on an appearance or prior legal paper filed in
connection with the case]. If the electronic filing system
sends notice of such filing, the party filing the legal paper
only need serve those parties who are not served by the
electronic filing system. An electronic mail address set forth
on letterhead is not a sufficient basis under this rule to permit
electronic service of legal papers.

Nothing in this rule is intended to prohibit the use of
advanced communication technology to submit an
application for search warrant as provided in Rule 203(A) or
to submit an application for an arrest warrant using
advanced communications technology as provided in Rule
513(B)(1).

In addition to the filing fees now applicable, an online
payment convenience fee for use of the PACFile system
may be imposed. See 204 Pa. Code § 207.3.

See Rule 114(B) providing for the clerk of courts to serve
orders and court notices by facsimile transmission or other
means.

Legal papers filed electronically should be consistent with
the formatting requirements of Rule 575(C).

See Rule 576 (B) governing service of motions and any
written answers, and any notices or documents for which
filing is required by facsimile transmission or other means.

See Rule 1002, for the applicability of this rule to summary
cases filed in the Philadelphia Municipal Court.


NOTE: New Rule 576.1 adopted January 25, 2018,
effective May 1, 2018[.] ; amended August 3, 2020,
effective October 1, 2020.




                               7
*            *            *            *            *            *

COMMITTEE EXPLANATORY REPORTS:

Final Report explaining new Rule 576.1 providing for electronic
filing published with the Court’s Order at 48 Pa.B. 861 (February
10, 2018).

Final Report regarding the August 3, 2020 amendments clarifying
the definition of “legal papers” and correcting a Comment
reference to the initiation of electronic service published with the
Court’s Order at 50 Pa.B.       (    , 2020).




                                   8